DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  of U.S. Patent No. 10,555,339. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, 
Claim 1 of Patent No. 10,555,339
1. An apparatus configured to be employed within an Evolved NodeB (eNB), comprising:
  1. An apparatus configured to be employed within an Evolved NodeB (eNB), comprising:
a processor configured to: generate a license assisted access (LAA) burst;
a processor configured to: generate a license assisted access (LAA) burst;
generate one or more downlink control channel messages, wherein the one or more downlink control channel messages comprise at least one of physical downlink control channel (PDCCH) messages or enhanced PDCCH (EPDCCH) messages;
generate one or more downlink control channel messages, wherein the one or more downlink control channel messages comprise at least one of physical downlink control channel (PDCCH) messages or enhanced PDCCH (EPDCCH) messages;

generate a physical layer encoding of the LAA burst comprising a first partial subframe, wherein the first partial subframe comprises a physical layer encoding of the one or more downlink control channel messages; and
output the first partial subframe comprising the physical layer encoding of the one or more control channel messages to transmitter circuitry for subsequent transmission via an unlicensed carrier.
output the first partial subframe comprising the physical layer encoding of the one or more control channel messages to transmitter circuitry for subsequent transmission via an unlicensed carrier,

wherein the first partial subframe comprises N symbols that correspond to a final N symbols of an associated subframe, wherein N is less than 14 when the associated subframe is associated with a normal cyclic prefix (CP), and wherein N is less than 12 when the associated subframe is associated with an extended CP,

wherein the one or more downlink control channel messages comprise PDCCH messages,

wherein the processor is further configured to output the PDCCH messages for transmission via the first M symbols of the N symbols of the first partial subframe, wherein M is one, two, three, or four.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 10-19 recite a machine readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests . A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub No. 2018/0175975) in view of Jung (WO-2017030310-A1, will cite USPGPub No. 2017/0048884 which is English equivalent of publication).

In regards to claim 1, Um discloses an apparatus configured to be employed within an Evolved NodeB (eNB), comprising: a processor configured to: generate a license assisted access (LAA) burst (Um discloses a communication feature which comprises generating an LAA burst, unlicensed band burst. “[0111] The start point of the unlicensed band burst (or, the start partial subframe) may be configured within a predetermined set of OFDM symbols. For example, the start point of the unlicensed band burst may be configured as the OFDM symbol#0 of the first slot or the OFDM symbol#0 of the second slot....”); generate one or more downlink control channel messages, wherein the one or more downlink control channel messages comprise at least one of physical downlink control channel (PDCCH) messages or enhanced PDCCH (EPDCCH) messages (The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”); 
The communication feature of Um differs from the communication feature of claim 1, in that Um is silent on wherein the processor is configured to generate a physical layer encoding of the LAA burst comprising a first partial subframe, wherein the first partial subframe comprises a physical layer encoding of the one or more downlink control channel messages; and output the first partial subframe comprising the physical layer encoding of the one or more control channel messages to transmitter circuitry for subsequent transmission via an unlicensed carrier.
Despite these differences, similar features have been seen in other prior art involving communication of LAA bursts. Jung for example discloses a feature to generate a physical layer encoding via OFDM symbols of the LAA burst comprising a first partial subframe, start partial subframe, wherein the first partial subframe comprises a physical layer encoding of the one or more downlink control channel messages, DCI.  Jung further discloses a feature to output the first partial subframe comprising the physical layer encoding of the one or more control channel messages to transmitter for subsequent transmission via an unlicensed carrier, this is indicated implicitly through the transmission of PDCCH/EPDCCH at start partial subframe in the unlicensed band (“[0144] Meanwhile, resource block allocation related information (e.g., resource allocation header, resource block allocation for a type 0 resource allocation (RA), subset, shift, resource block allocation for a type 1 RA, etc.), MCS information, TPC for PUCCH, etc. may be transmitted through a DCI corresponding to format 1. A DCI (e.g., DCI with format 1) transmitted through PDCCH (or, EPDCCH) of the subframe#1 of the unlicensed band may be used for the start partial subframe of the unlicensed band.”. The physical layer encoding via the OFDM symbol can be seen illustrated for the unlicensed band burst in [Fig. 9]).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication feature of Um in light of the teachings of Jung to arrive at a feature generate a physical layer encoding of the LAA burst comprising a first partial subframe, wherein the first partial subframe comprises a physical layer encoding of the one or more downlink control channel messages; and output the first partial subframe comprising the physical layer encoding of the one or more control channel messages to transmitter circuitry for subsequent transmission via an unlicensed carrier, in order to take advantage of the unlicensed band for transporting messages such as DCI.


Claim 2, 4, 5, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub No. 2018/0175975) in view of Jung (WO-2017030310-A1, will cite USPGPub No. 2017/0048884 which is English equivalent of publication) in view of ZTE ((“ Details of Design on DL frame structure for LAA cited in April 4, 2018 IDS).

In regards to claim 2, Um is silent on the apparatus of claim 1, wherein the first partial subframe comprises N symbols that correspond to a final N symbols of an associated subframe, wherein N is less than 14 when the associated subframe is associated with a normal cyclic prefix (CP), and wherein N is less than 12 when the associated subframe is associated with an extended CP. Despite these differences similar features have been seen in other prior art involving LAA bursts. ZTE (“ Details of Design on DL frame structure for LAA”) discloses in section 3.1 wherein N the number of symbols in the subframe is less than 12 (i.e. 3, 5, 8, 9, 10,) for extended CP and where N is less than 14 for normal CP (i.e.  3, 6, 9, 10, 11, 12). Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the combined teachings of Um in view of Jung in light of the teachings of ZTE to arrive at a feature wherein the first partial subframe comprises N symbols that correspond to a final N symbols of an associated subframe, wherein N is less than 14 when the associated subframe is associated with a normal cyclic prefix (CP), and wherein N is less than 12 when the associated subframe is associated with an extended CP, in order to provide a reliable design for communication when using extended CP and normal CP.


In regards to claim 4, Um discloses the apparatus of claim 2, wherein the one or more downlink control channel messages comprise PDCCH messages(The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”);.

In regards to claim 5, Um discloses the apparatus of claim 4, wherein each of the one or more downlink control channel messages comprise PDCCH messages(The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”);.

In regards to claim 7, Um discloses the apparatus of claim 2, wherein the one or more downlink control channel messages comprise EPDCCH messages(The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”);.

In regards to claim 8, Um discloses the apparatus of claim 7, wherein each of the one or more downlink control channel messages comprise EPDCCH messages(The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”);.

Claim(s) 10, 12, 13, 14, 15, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (WO-2017030310-A1, will cite USPGPub No. 2017/0048884 which is English equivalent of publication) in view of Jung (USPGPub No. 2017/0048884) in view of ZTE ((“ Details of Design on DL frame structure for LAA cited in April 4, 2018 IDS).

In regards to claim 10, Um discloses a non-transitory machine readable medium comprising instructions that, when executed, cause an evolved NodeB (eNB) to: generate a license assisted access (LAA) burst (Um discloses a communication feature which comprises generating an LAA burst, unlicensed band burst. “[0111] The start point of the unlicensed band burst (or, the start partial subframe) may be configured within a predetermined set of OFDM symbols. For example, the start point of the unlicensed band burst may be configured as the OFDM symbol#0 of the first slot or the OFDM symbol#0 of the second slot....”); generate a set of control channel messages comprising at least one of physical downlink control channel (PDCCH) messages or enhanced PDCCH (EPDCCH) messages (The communication feature of UM also comprises, generating one or more downlink control messages, DCI, [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”);
The communication feature of Um differs from the communication feature of claim 10, in that Um is silent on wherein the processor is configured to prepare a physical layer encoding of the LAA burst comprising a starting partial subframe, one or more complete subframes, and an ending partial subframe, wherein at least a subset of the set of control channel messages are embedded in the starting partial subframe; and transmit the physical layer encoding of the LAA burst on an unlicensed carrier, wherein the starting partial subframe comprises N symbols and is transmitted during the final N symbols of an associated subframe, wherein N is less than 14 when the associated subframe is associated with a normal cyclic prefix (CP), and wherein N is less than 12 when the associated subframe is associated with an extended CP. 
Despite these differences similar features have been seen in other prior art involving communication of LAA bursts. Jung for example discloses a feature to generate a physical layer encoding of the LAA burst, unlicensed burst, comprising a starting partial subframe, one or more complete subframes, and an ending partial subframe (See [Fig. 9]). Jung also discloses wherein at least a subset of the set of control channel messages are embedded in the starting partial subframe (“[0144] Meanwhile, resource block allocation related information (e.g., resource allocation header, resource block allocation for a type 0 resource allocation (RA), subset, shift, resource block allocation for a type 1 RA, etc.), MCS information, TPC for PUCCH, etc. may be transmitted through a DCI corresponding to format 1. A DCI (e.g., DCI with format 1) transmitted through PDCCH (or, EPDCCH) of the subframe#1 of the unlicensed band may be used for the start partial subframe of the unlicensed band.”). Jung further illustrates in [Fig. 9] a feature to transmit the physical layer encoding of the LAA burst on an unlicensed carrier, unlicensed band, wherein the starting partial subframe comprises 10 symbols and is transmitted during the final 10 symbols of an associated subframe.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication feature of Um in light of the teachings of Jung to arrive at a feature for prepare a physical layer encoding of the LAA burst comprising a starting partial subframe, one or more complete subframes, and an ending partial subframe, wherein at least a subset of the set of control channel messages are embedded in the starting partial subframe; and transmit the physical layer encoding of the LAA burst on an unlicensed carrier, wherein the starting partial subframe comprises N symbols and is transmitted during the final N symbols of an associated subframe, wherein N is less than 14 when the associated subframe is associated with a normal cyclic prefix (CP), and wherein N is less than 12 when the associated subframe is associated with an extended CP, in order to take advantage of the unlicensed band for transporting messages such as DCI.
Um further differs from claim 10 in that Um is silent on wherein N is less than 12 when the associated subframe is associated with an extended CP. Despite these differences similar features have been seen in other prior art involving LAA bursts. ZTE (“ Details of Design on DL frame structure for LAA”) discloses in section 3.1 wherein N the number of symbols in the subframe is less than 12 (i.e. 3, 5, 8, 9, 10,) for extended CP. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the combined teachings of Um in view of Jung in light of the teachings of ZTE to arrive at a feature wherein N, the number of symbols is less than 12 when the associated subframe is associated with an extended CP, in order to provide a reliable design for communication when using extended CP.

In regards to claim 12, Um discloses the machine readable medium of claim 10, wherein the subset of the set of control channel messages comprises at least one PDCCH message (The [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”). 
. 
In regards to claim 13, Um discloses the machine readable medium of claim 12, wherein each message of the subset of the set of control channel messages is a PDCCH message (The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”). 


In regards to claim 15, Um discloses the machine readable medium of claim 12, wherein the subset of the set of control channel messages comprises at least one EPDCCH message (The communication feature of UM also comprises, generating one or more downlink control messages, DCI, which comprise either PDCCH messages or EPDCCH messages. “ [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”). 
. 

In regards to claim 16, Um discloses the machine readable medium of claim 15, wherein each message of the subset of the set of control channel messages is an EPDCCH message(The communication feature of UM also comprises, generating one or more downlink control messages, DCI, [0113] Meanwhile, a cyclic redundancy check (CRC) for error detection may be attached to the control information transmitted through the PDCCH (or EPDCCH) based on the DCI format…”). 

In regards to claim 19, Um is silent on the machine readable medium of claim 10, wherein the ending partial subframe comprises a downlink pilot time slot (DwPTS). Despite these differences similar features have been seen in other prior art involving LAA bursts. ZTE (“ Details of Design on DL frame structure for LAA”) illustrates in [Fig. 1] where the ending partial subframe, type 1 subframe, comprises a downlink pilot time slot (DwPTS). Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the combined teachings of Um in view of Jung in light of the teachings of ZTE to arrive at a feature wherein the ending partial subframe comprises a downlink pilot time slot (DwPTS), in order to provide a reliable design for communication when using extended CP and normal CP.

In regards to claim 20, Um discloses an apparatus configured to be employed within a User Equipment (UE), comprising: a processor configured to: receive, via coupled receiver circuitry, a license assisted access (LAA) burst transmission comprising a first partial subframe(Um discloses a communication feature which comprises generating an LAA burst, unlicensed band burst. “[0111] The start point of the unlicensed band burst (or, the start partial subframe) may be configured within a predetermined set of OFDM symbols. For example, the start point of the unlicensed band burst may be configured as the OFDM symbol#0 of the first slot or the OFDM symbol#0 of the second slot....”).
Um differs from claim 45 in that Um is silent on where the LAA burst transmission comprising the first partial subframe further comprises at least one downlink control channel, wherein the first partial subframe comprises at least one downlink control channel, wherein the at least one control channel is one or more of a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). Um additionally differs in that Um is silent on a feature to determine at least one search space associated with the at least one of the PDCCH or the EPDCCH of the first partial subframe and search the at least one search space for one or more downlink control information (DCI) messages associated with the UE. 
Despite these differences similar features have been seen in other prior art involving communication of LAA bursts. Jung for example discloses a feature where a LAA burst transmission comprising a first partial subframe further comprises at least one downlink control channel, DCI via PDCCH/EPDCCH, wherein the first partial subframe comprises at least one downlink control channel, wherein the at least one control channel is one or more of a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). (“[0144] Meanwhile, resource block allocation related information (e.g., resource allocation header, resource block allocation for a type 0 resource allocation (RA), subset, shift, resource block allocation for a type 1 RA, etc.), MCS information, TPC for PUCCH, etc. may be transmitted through a DCI corresponding to format 1. A DCI (e.g., DCI with format 1) transmitted through PDCCH (or, EPDCCH) of the subframe#1 of the unlicensed band may be used for the start partial subframe of the unlicensed band.”). Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication feature of Um in light of the teachings of Jung to arrive at a feature where the LAA burst transmission comprising the first partial subframe further comprises at least one downlink control channel, wherein the first partial subframe comprises at least one downlink control channel, wherein the at least one control channel is one or more of a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH), in order to take advantage of the unlicensed band for transporting messages such as DCI.
The combined teachings of Um in view of Jung further differ from claim 45 in that the combined teachings are silent on a feature to determine at least one search space associated with the at least one of the PDCCH or the EPDCCH of the first partial subframe and search the at least one search space for one or more downlink control information (DCI) messages associated with the UE. 
However similar features have been seen in other prior art involving transmission of an PDCCH or EPDCCH. Kim in (claim 1) for example discloses determining a search space associated with at least one of a PDCCH or an EPDCCH, PDCCH search space/EPDCCH search space by blind decoding and subsequently searching the search space for one or more DCI messages, DCI format for messages associated with the UE. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the combined teachings of Um in view of Jung by determining a search space for PDCCH or EPDCCH such as the PDCCH/EPDCCH in the first partial subframe suggested by Um in view of Jung, and searching the search space for DCI messages such as the DCI messages included in the PDCCH/EPDCCH in a manner suggested b Kim in order to provide a benefit of decoding downlink messages.

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Um (WO-2017030310-A1, will cite USPGPub No. 2017/0048884 which is English equivalent of publication) in view of Jung (USPGPub No. 2017/0048884) in view of ZTE ((“ Details of Design on DL frame structure for LAA cited in April 4, 2018 IDS) in view of Chien (USPGPub No. 2016/0302231)

In regards to claim 18, Um is silent on the machine readable medium of claim 10, wherein the instructions further cause the eNB to: implement a listen before talk (LBT) procedure on the unlicensed carrier; and transmit a channel reservation signal in response to the LBT procedure indicating the unlicensed carrier is clear. Despite these differences similar features have been seen in other prior art involving the access of unlicensed channels.
 LBT procedure, on an unlicensed carrier, unlicensed band. Chien further discloses transmitting a channel reservation signal, reservation signal, in response to the LBT procedure indicating that unlicensed channel is clear to ensure that data can be transmitted (“[0006] In detail, when a user needs to transmit uplink data, the base station can allocate a radio resource of an unlicensed band in response to the transmission demand of the user. For example, the base station may allocate part of radio resources of a specific subframe on a specific carrier to a UE so that the UE contends for the subframe through the listen before talk ( LBT) procedure. That is, a clear channel assessment (CCA) is performed on the subframe to determine whether the carrier is available, and after it is determined that the carrier is available, a reservation signal is transmitted to ensure that the uplink data can be subsequently transmitted.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for access of unlicensed channels taught by Um by including a feature wherein the instructions further cause the eNB to: implement a listen before talk (LBT) procedure on the unlicensed carrier; and transmit a channel reservation signal in response to the LBT procedure indicating the unlicensed carrier is clear, as similarly seen in Chien in order to provide a benefit of ensuring a channel is clear and guaranteeing access to the channel.

Allowable Subject Matter
Claim 3, 6, 9, 11, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476